DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the response to amendment filed on 11/14/2021.
Claims 1 has been withdrawn.
Claims 3-6, and 9-10 have been canceled.
Claims 2, and 7-8 have been examined.
The previous objections and 112 rejections are hereby withdrawn due to applicant’s amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2, and 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the first stage" in line 14 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the healthcare provider" in line 27 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “training the machine-learning based prediction engine in a first stage using the first training set, the second training set, and third training set;” this is subsequent to the limitation “ training the machine-learning based prediction engine in [[a]] the first stage using the first training set and the second training”.  It’s not clear if the two first stages are the same first stage or different first stages.  For the purposes of this examination will interpret both first stages as one first stage.
Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of being dependent on claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow, et al. (US Patent Application Publication 20190385126), “Morrow” in view of Yang, et al. (US Patent Application Publication 20210065132 with priority to provisional application 62/891,544 filed Aug. 26, 2019), “Yang”.
As per claim 2, Morrow discloses:
A computer-implemented method of training a machine-learning based prediction engine for patient insurance solution as a service for gig employees comprising: [0102-0103]
collecting a dataset of Unique Personas of enrollment in high-deductible health plan (HDHP) and a Health savings account (HSA);  [0036], [0072], [0087], [0111] For example, the input variables may include risk score category assignment, plan similarity to status quo, plan richness, change in contribution amount, and change in deductible as a percentage of salary. Additionally, the machine learning algorithm may be trained with large data sets of member data for multiple clients and companies. In other examples, the machine learning algorithm may be trained with training data for members of the same company as the client… In some implementations, the optimization section 408 of the summary view GUI screen 400 includes general and plan-specific optimization preference input selectors… If the plan variety selection category is selected, for example, a plan variety detail screen may be presented that allows users to select preferred features of the provided insurance plans at inputs for high-deductible health plan (HDHP), HDHP except prescriptions (Rx), HDHP except physicians, Rx and physician copays, mostly copays, and health funds. If the health fund category is selected, another GUI screen may be presented that allows users to make further selections regarding HSAs and/or HRAs… Additionally, the platform 304 may use the amount of change in the employee perception score with the addition of one or more fully and/or partially employer-funded voluntary benefits to predict an anticipated level of interest of the members as well as a predicted change in number of members who waive insurance.
collecting a dataset of an on-demand fund analysis comprising a set of wage and value-based predictors of on-demand funds needed for care; [0023], [0036], wherein the Examiner is interpreting the health-risk level to be akin to value-based predictor, and the salary is akin to the wage, In some aspects, the broker computing systems 104 may be automated computing systems associated with performing actuarial management and actuarial value functions, which may be integrated into the system 102 in some examples. For example, the broker computing systems 104 may include an actuarial modeling suite (AMS) that allows brokers to interact with the system 102 to input data, select insurance plan offerings, and view scenario results generated by the system 102. In some implementations, the AMS may also manage and maintain census data 154, which is demographic data that provides a summary view of the employees of a respective insurance provider (e.g., employer). For example, the census data 154 may include age, salary, gender, and health risk level for each employee. The AMS may also maintain and provide current insurance market premium (or premium equivalent) rates to the system 102, which may be stored in data repository 112 as market data 160. In some examples, the market data 160 can be used by the system 102 to provide clients with information with how prospective insurance plan offerings compare to insurance plans that are currently offered and provided in the marketplace… In some implementations, a standard set scenario generation engine 124 generates product offering scenarios from a standard set of individual deductible combinations for different numbers of plans that are stored as part of the plan data 142 in the data repository 112. Additional plan attributes and corresponding payment amounts (e.g., family deductible, out-of-pocket maximums, coinsurance, office visits, urgent care, hospitalizations, pharmacy, and health savings fund parameters) for the standard set plans may be generated by random selection from a predefined list based on random variable generation or as a relationship to other attributes. In one example, health savings fund parameters may be determined based on the individual deductible amount. For example, if the deductible is less than a threshold amount, such as $500, then no fund is assumed. If the individual deductible is less than $1500, then the plan may include a health reimbursement arrangement (HRA), and the standard set scenario generation engine 124 may generate a HRA random variable indicating a seed amount for the HRA. If the individual deductible at least $1500, then the plan may include a health savings account (HSA), and the standard set scenario generation engine 124 may generate an HSA random variable indicating a seed amount for the HSA. If a plan is assigned an HSA, then another random variable is used to determine whether to apply copays for the HSA to the plan.
cleaning the data set of Unique Personas and the dataset of an on-demand fund analysis; [0030-0031]  In some implementations, the subscription product management system 102 also includes a data management engine 118 that organizes data received by the subscriber-provider matching system 108 (e.g., population data 144, status quo data 148, provider data 150, and selection data 155) and also controls data handling during execution of the processes associated with generating product offering scenarios for clients (e.g., providers 106), calculating provider financial scores, employee perception scores and market competitiveness scores for each of the product offerings, and managing product selections made by the clients. In addition, the data management engine 118 may perform a data validation/normalization process to configure the received data into a predetermined format compatible with a format of the files within the data repository 112…
creating a first training set comprising the collected set of the data set of Unique Personas; [0048], [0064], [0111] For example, the input variables may include risk score category assignment, plan similarity to status quo, plan richness, change in contribution amount, and change in deductible as a percentage of salary. Additionally, the machine learning algorithm may be trained with large data sets of member data for multiple clients and companies. In other examples, the machine learning algorithm may be trained with training data for members of the same company as the client…For example, the migration database 228 may store input variable data and other data associated with training the machine learning algorithm from the training engine 226 (234), scenario execution results from the processing engine 230 (244), industry benchmarking data from a benchmarking database 232 (248) that may be updated periodically (e.g., quarterly, upon addition of a new organization's data, etc.) to track industry standards for product offering scenarios, perception benchmarking data from the benchmarking database 232 (248) to track employee perception standards (e.g., regionally, within a particular industry, by employer size, etc.), and/or client intake submissions (238b)… In some examples, generating the customized sets of training variables to train the machine learning algorithm enables the system 102 to provide a technical solution to the technical problem of ensuring the machine learning algorithm is trained with unbiased information regarding an individual or employee population.
creating a second training set comprising the dataset of an on-demand fund analysis; and [0023], [0036], [0048] In some implementations, the AMS may also manage and maintain census data 154, which is demographic data that provides a summary view of the employees of a respective insurance provider (e.g., employer). For example, the census data 154 may include age, salary, gender, and health risk level for each employee. The AMS may also maintain and provide current insurance market premium (or premium equivalent) rates to the system 102, which may be stored in data repository 112 as market data 160. In some examples, the market data 160 can be used by the system 102 to provide clients with information with how prospective insurance plan offerings compare to insurance plans that are currently offered and provided in the marketplace… In some implementations, a standard set scenario generation engine 124 generates product offering scenarios from a standard set of individual deductible combinations for different numbers of plans that are stored as part of the plan data 142 in the data repository 112. Additional plan attributes and corresponding payment amounts (e.g., family deductible, out-of-pocket maximums, coinsurance, office visits, urgent care, hospitalizations, pharmacy, and health savings fund parameters) for the standard set plans may be generated by random selection from a predefined list based on random variable generation or as a relationship to other attributes… In some examples, generating the customized sets of training variables to train the machine learning algorithm enables the system 102 to provide a technical solution to the technical problem of ensuring the machine learning algorithm is trained with unbiased information regarding an individual or employee population.
training the machine-learning based prediction engine in the first stage using the first training set and the second training set. [0048-0050] In some implementations, the input variables for the machine learning algorithm can be trained with population data 144 that includes large numbers of member demographic information for multiple providers as well as survey data received from members 108 about characteristics of product offerings that are valued by members 108 and at what levels. In some examples, the number of trees used in the GBM algorithm may also be determined by the algorithm training engine 126 during training. Additionally, the training of the machine learning algorithm may occur in real-time or may be performed in an off-line environment… In some implementations, the migration calculation engine 128 applies the census data 154 for a provider 106 to the trained machine learning algorithm with a convolution operation… In some examples, the machine learning algorithm is a gradient boosting machine (GBM), which is a tree-based model that uses sets of customized training variables that reflect the census data 154 for the provider as well as the scenario data 146 generated by the scenario generation processing engines 122, 124, and 134... In some examples, generating the customized sets of training variables to train the machine learning algorithm enables the system 102 to provide a technical solution to the technical problem of ensuring the machine learning algorithm is trained with unbiased information regarding an individual or employee population. This customization of training variable sets provides a technical improvement over manual employee benefit selections that may be made subject to biased information regarding individual and employee populations.
collecting a data set for utilization analysis comprising a set of preventive and chronic care-based drivers for value-based incentives using on-demand funds. wherein the Examiner interprets the amount of insurance risk to be akin utilizing the on-demand funds, as the this is the amount of insurance an individual would use [0045], [0078], [0086] In some implementations, plan attributes 532 provided in the GUI screen 530 may also include voluntary benefit attributes and/or wellness plan attributes that can be provided to members in addition to the benefits provided within the plans 534. In some examples, the voluntary benefits and wellness plan attributes may include medical or non-medical related benefits that may be provided at the member's expense or at least partially paid for by the employer… A risk analysis engine 130, in some implementations, develops risk data 152 used to determine aggregated risk associated with each member 108. In some implementations, the risk data 152 is based upon demographic data 144 (e.g., geographic region, age range, gender, etc.). In one example, the risk analysis engine 130 may analyze claims data 138 accessed from the data repository 112 to anticipate future costs based upon past costs. The claims data 138, for example, may be provided by the members 108 or from industry participants (e.g., insurance companies) via the brokers 104. The risk analysis engine 130, for example, may review the demographic data 144, which may include a member population associated with a particular provider or total population data for some or all providers that interact with the system 102 as well as, optionally, medical diagnosis information provided by the members 108 and/or collected from individual user medical records 110 (e.g., accessible from a cloud server or other secure storage location). In some implementations, based on the analysis of the demographic data 144 and/or claims data 138 and health and lifestyle characteristics of individuals, the risk analysis engine 130 may calculate a risk score for each of the members 108 that reflects a relative amount of insurance risk associated with a particular member and is stored in the data repository as risk data 152… In one example, the risk analysis engine 130 may analyze claims data 138 accessed from the data repository 112 to anticipate future costs based upon past costs.
cleaning the data set for utilization analysis. [0030-0031]  In addition, the data management engine 118 may perform a data validation/normalization process to configure the received data into a predetermined format compatible with a format of the files within the data repository 112. For example, the data management engine 118 processes updated client information received from the providers 106 provided in the client intake form and configures the received data into a format that corresponds to the provider data 150 stored in the data repository 112.
creating a third training set comprising the data set for utilization analysis. [0078], [0086] In some implementations, plan attributes 532 provided in the GUI screen 530 may also include voluntary benefit attributes and/or wellness plan attributes that can be provided to members in addition to the benefits provided within the plans 534. In some examples, the voluntary benefits and wellness plan attributes may include medical or non-medical related benefits that may be provided at the member's expense or at least partially paid for by the employer. For example, the voluntary benefits may include a variety of insurance products including accident, critical illness, hospital indemnity, pet, identity theft, long-term care, legal assistance, as well as insurance for ancillary medical services such as hearing aids, doctor/nurse hotline services, or lab testing. Wellness plan attributes, in some examples, may include gym membership plans, stress management classes such as yoga or meditation, weight loss program plans, activity tracking device purchase, preventative health screenings, nutrition counseling, community supported agriculture (CSA) programs, and smoking cessation programs… A risk analysis engine 130, in some implementations, develops risk data 152 used to determine aggregated risk associated with each member 108. In some implementations, the risk data 152 is based upon demographic data 144 (e.g., geographic region, age range, gender, etc.). In one example, the risk analysis engine 130 may analyze claims data 138 accessed from the data repository 112 to anticipate future costs based upon past costs. The claims data 138, for example, may be provided by the members 108 or from industry participants (e.g., insurance companies) via the brokers 104. The risk analysis engine 130, for example, may review the demographic data 144, which may include a member population associated with a particular provider or total population data for some or all providers that interact with the system 102 as well as, optionally, medical diagnosis information provided by the members 108 and/or collected from individual user medical records 110 (e.g., accessible from a cloud server or other secure storage location). In some implementations, based on the analysis of the demographic data 144 and/or claims data 138 and health and lifestyle characteristics of individuals, the risk analysis engine 130 may calculate a risk score for each of the members 108 that reflects a relative amount of insurance risk associated with a particular member and is stored in the data repository as risk data 152.
training the machine-learning based prediction engine in a first stage using the first training set, the second training set, and third training set. [0048-0050] In some implementations, the input variables for the machine learning algorithm can be trained with population data 144 that includes large numbers of member demographic information for multiple providers as well as survey data received from members 108 about characteristics of product offerings that are valued by members 108 and at what levels. In some examples, the number of trees used in the GBM algorithm may also be determined by the algorithm training engine 126 during training. Additionally, the training of the machine learning algorithm may occur in real-time or may be performed in an off-line environment… In some implementations, the migration calculation engine 128 applies the census data 154 for a provider 106 to the trained machine learning algorithm with a convolution operation… In some examples, the machine learning algorithm is a gradient boosting machine (GBM), which is a tree-based model that uses sets of customized training variables that reflect the census data 154 for the provider as well as the scenario data 146 generated by the scenario generation processing engines 122, 124, and 134... In some examples, generating the customized sets of training variables to train the machine learning algorithm enables the system 102 to provide a technical solution to the technical problem of ensuring the machine learning algorithm is trained with unbiased information regarding an individual or employee population. This customization of training variable sets provides a technical improvement over manual employee benefit selections that may be made subject to biased information regarding individual and employee populations.
with the machine-learning based prediction engine generating a financial and healthcare plan design solution for predicting outcomes; and [0036] In some implementations, a standard set scenario generation engine 124 generates product offering scenarios from a standard set of individual deductible combinations for different numbers of plans that are stored as part of the plan data 142 in the data repository 112. Additional plan attributes and corresponding payment amounts (e.g., family deductible, out-of-pocket maximums, coinsurance, office visits, urgent care, hospitalizations, pharmacy, and health savings fund parameters) for the standard set plans may be generated by random selection from a predefined list based on random variable generation or as a relationship to other attributes. In one example, health savings fund parameters may be determined based on the individual deductible amount. For example, if the deductible is less than a threshold amount, such as $500, then no fund is assumed. If the individual deductible is less than $1500, then the plan may include a health reimbursement arrangement (HRA), and the standard set scenario generation engine 124 may generate a HRA random variable indicating a seed amount for the HRA. If the individual deductible at least $1500, then the plan may include a health savings account (HSA), and the standard set scenario generation engine 124 may generate an HSA random variable indicating a seed amount for the HSA. If a plan is assigned an HSA, then another random variable is used to determine whether to apply copays for the HSA to the plan.
displaying the financial and healthcare plan design solution for predicting outcomes, [0089] Returning to FIG. 3, the client 302 can interact with the results GUI screens 500 and 508 by adjusting output filter settings (326), which causes the platform 304 to dynamically update the presentation of data within the results GUI screens 500 in real-time (328) so that the product offering scenarios displayed on the GUI screens 500 reflect the preferences and goals of the client 302. For example, FIG. 5D illustrates filtered product offering scenarios that are displayed in the GUI screen 500 based upon filter adjustments provided by the user at user interface 518 shown in FIG. 5E. In some examples, adjustable filter settings user interface 518 that can be displayed in either of the GUI screens 500 or 508, which allows the client to adjust minimum and maximum values for displayed financial scores, employee perception scores, and deductibles as well as numbers of plans included within displayed scenarios and types of plans (PPO, HMO, HDHP) that are displayed.
Morrow does not expressly disclose the following, Yang discloses
using the financial and healthcare plan design solution for predicting outcomes to offer a patient a personalized point-of-care payments and credit solution without financial recourse to the healthcare provider, wherein the personalized point-of-care payments and credit solution without financial recourse to the healthcare provider comprises a set of tailored patient financial workflows for pre-care financial commitment, approvals and post-care claims adjudication.  see [0003-0007], and [0022] supported by [0003-0006], and [0019] of provisional, wherein the Examiner is interpreting that by using Carecredit to pay for services, the health provider would be without financial recourse since they are being paid upfront using the credit functionality of the healthcare credit for out-of-pocket expenses The systems and methods described herein may further utilize individual and aggregated health data to predict optimum future states. Through machine learning, the systems described herein may support a recommendation engine, providing new enrollees with personalized 10 information to help them best take advantage of their employer’s available health benefits… The systems and methods described herein address these needs and others by the combination of: (1) reducing monthly insurance premiums by allowing a consumer to enroll in a high deductible health plan (HDHP), (2) utilizing CareCredit credit functionality to pay out-of-20 pocket costs (i.e., a deductible) owed to his healthcare provider upfront, (3) utilizing CareCredit financing options to distribute repayment responsibility (to CareCredit) across a defined period of months, (4) utilizing automatic health savings account (HSA) or paycheck deductions to avoid late payments, and (5) utilizing insurance to cover healthcare expenses above the maximum deductible amount.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Morrow with the ability to offer a patient a personalized point-of-care payments and credit solution utilizing CareCredit credit functionality to pay out-of-20 pocket costs (i.e., a deductible) owed to his healthcare provider upfront as taught by Yang, doing so allows the consumer to finance out-of-pocket costs to receive medical services [0003-0004].

As per claim 7, Morrow discloses:
wherein the data set for utilization analysis further comprises a census data set, and a healthcare exchange enrollment data set. [0023], [0046] In some implementations, the AMS may also manage and maintain census data 154, which is demographic data that provides a summary view of the employees of a respective insurance provider (e.g., employer). For example, the census data 154 may include age, salary, gender, and health risk level for each employee. The AMS may also maintain and provide current insurance market premium (or premium equivalent) rates to the system 102, which may be stored in data repository 112 as market data 160. In some examples, the market data 160 can be used by the system 102 to provide clients with information with how prospective insurance plan offerings compare to insurance plans that are currently offered and provided in the marketplace… The subscription product management system 102 may also include a census generation engine 120 that creates a profile summary, referred to as a census, of the member 108 of a particular provider 106 by grouping the members 108 into categorized divisions that reflect demographic features of the members 108 as well as features of the current insurance plans held by the members 108…In some implementations, the census generation engine assigns each member 108 to a division within each demographic category, and the member counts within each of the divisions are saved as census data 154 for a particular provider 106 within the data repository 112.

As per claim 8, Morrow discloses:
wherein the data set for utilization analysis further comprises a plan enrollment and risk selection data set and a historical insurance claims data set. [0045] A risk analysis engine 130, in some implementations, develops risk data 152 used to determine aggregated risk associated with each member 108. In some implementations, the risk data 152 is based upon demographic data 144 (e.g., geographic region, age range, gender, etc.). In one example, the risk analysis engine 130 may analyze claims data 138 accessed from the data repository 112 to anticipate future costs based upon past costs. The claims data 138, for example, may be provided by the members 108 or from industry participants (e.g., insurance companies) via the brokers 104. The risk analysis engine 130, for example, may review the demographic data 144, which may include a member population associated with a particular provider or total population data for some or all providers that interact with the system 102 as well as, optionally, medical diagnosis information provided by the members 108 and/or collected from individual user medical records 110 (e.g., accessible from a cloud server or other secure storage location). In some implementations, based on the analysis of the demographic data 144 and/or claims data 138 and health and lifestyle characteristics of individuals, the risk analysis engine 130 may calculate a risk score for each of the members 108 that reflects a relative amount of insurance risk associated with a particular member and is stored in the data repository as risk data 152.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694


/GREGORY S CUNNINGHAM II/Examiner, Art Unit 3694